 Case 3:20-cr-30077-NJR Document 35 Filed 10/14/20 Page 1 of 1 Page ID #113


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                       Plaintiff,

 v.                                               Case No. 3:20-CR-30077-NJR

 LASHAWN L. WILKS,

                       Defendant.

                                         ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is the United States of America’s Motion to Dismiss the

Indictment as to Defendant Lashawn L. Wilks (Doc. 34). The motion indicates that Wilks

has been indicted for the same charges in United States v. Hunt, et al., 19-cr-40085 (S.D.

Ill.), and seeks to dismiss this action in favor of the indictment in Hunt.

       Under Federal Rule of Criminal Procedure 48(a), “[t]he government may, with

leave of court, dismiss an indictment . . . .” FED. R. CRIM. P. 48(a). Because Defendant Wilks

cannot be held responsible twice for the same conduct, the Court GRANTS the motion

(Doc. 128), and the Indictment in this case (Doc. 1) is DISMISSED without prejudice, in

favor of the indictment in Hunt, 19-cr-40085 (Doc. 318).

       This action is DISMISSED without prejudice, and the Clerk’s Office is

DIRECTED to close the case.


       IT IS SO ORDERED.

       DATED: October 14, 2020

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge
